—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered February 27, 1991, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We find that the defendant’s plea of guilty was knowingly and voluntarily entered. Appellate review of the remaining issues raised by the defendant was effectively waived by him as part of his plea bargain (see, People v Callahan, 80 NY2d 273; People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1; People v Burk, 181 AD2d 74). Accordingly, the judgment of conviction is affirmed. Thompson, J. P., Ritter, Santucci and Joy, JJ., concur.